

115 S1525 IS: Defending Educational Opportunities for West Virginia Students Act of 2017
U.S. Senate
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1525IN THE SENATE OF THE UNITED STATESJuly 11, 2017Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Education to review and score TRIO applications with minor budgeting
			 errors.
	
 1.Short titleThis Act may be cited as the Defending Educational Opportunities for West Virginia Students Act of 2017. 2.Authorization to review and score TRIO applications with minor budgeting errorsThe Secretary of Education shall—
 (1)notify an applicant that submits an application for assistance under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.) that has a minor budgeting error, of such error;
 (2)permit such applicant to resubmit a corrected application not later than 30 days after the date of such notification; and
 (3)review and score such corrected application.